

116 HR 2267 IH: Infant Formula Protection Act of 2019
U.S. House of Representatives
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2267IN THE HOUSE OF REPRESENTATIVESApril 10, 2019Ms. Meng (for herself and Ms. Kuster of New Hampshire) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Federal Food, Drug, and Cosmetic Act to treat infant formula as adulterated if its use
			 by date has passed.
	
 1.Short titleThis Act may be cited as the Infant Formula Protection Act of 2019. 2.Expired infant formula (a)AdulterationSection 412(a) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 350a(a)) is amended—
 (1)in paragraph (2), by striking or at the end; (2)in paragraph (3), by striking the period at the end and inserting , or; and
 (3)by adding at the end the following:  (4)the use by date of such infant formula, as specified in the labeling of such formula in accordance with section 107.20 of title 21, Code of Federal Regulations (or any successor regulations), has passed..
 (b)ApplicabilityThe amendment made by subsection (a) applies beginning on the date that is 6 months after the date of enactment of this Act.
			